
	

113 HR 4898 IH: Access to Veteran-Centered Community Care Act
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4898
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Ms. Sinema (for herself and Mr. Salmon) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 hospital care and medical services in non-Department facilities for
			 veterans waiting longer than 14 days for an appointment in a Department
			 facility, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Access to Veteran-Centered Community Care Act.
		2.Department of Veterans Affairs provision of hospital care and medical services in non-Department
			 facilities for veterans waiting 14 days or longer for an appointmentSection 1703 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(e)
					(1)In carrying out this section, the Secretary of Veterans Affairs shall determine that if any veteran
			 has been waiting for 14 days or longer for an appointment to receive
			 hospital care or medical services, including primary care, in a Department
			 facility that the Department facility is not capable of furnishing the
			 care or services required. The Secretary shall ensure that such care or
			 services are provided to such a veteran at a non-Department facility under
			 a contract under this section.
					(2)If, in the course of receiving hospital care or medical services in a non-Department facility, a
			 veteran is referred to another non-Department facility for specialty care,
			 such referral shall be submitted to the Secretary who may reject such
			 referral during the 72-hour period following such submittal. If the
			 Secretary does not reject the referral during such period, the Secretary
			 shall ensure that such specialty care is provided to the veteran at a
			 non-Department facility under a contract under this section..
		
